I concur in the conclusion of the foregoing opinion concerning the sufficiency of the bond as against the defendant McWhinnie, but I dissent from that portion of the opinion which holds that the plaintiff's claim of lien was not filed within time. It is undisputed that the claim of lien was filed within thirty days after the filing of the notice of completion by the owners. But it is held that because the owners did not file the notice of completion within ten days after the date of completion, as such date is now asserted by them (but contrary to the completion date inserted in the notice of completion), therefore the filing of said notice of completion could not be deemed an equivalent of completion as provided in section 1187 of the Code of Civil Procedure. Ordinarily no one is in as good a position to know when a building is completed as the owner. At least he is in a better position to know than lien claimants. Being in that position, he is bound so to direct his course of action as not to mislead lien claimants with reference to the time when claims of liens must be filed. If the owner occupies the premises and there is a cessation of labor, as in the present case, the lien claimants are put upon notice that they must file their liens within ninety days, if no notice of completion is filed within that time. But if, as here, within said ninety days, the owner files of record a verified notice of completion, lien claimants should be entitled to rely on the record of such filing as indicating the statutory equivalent of completion and the owner should be estopped to deny the verity and effect of his affirmative step in so filing his notice of completion. Otherwise his action might, and in this case undoubtedly did, operate to the prejudice of the lien claimant. In other words, the owner should not be permitted to rely on his own disregard of the statute in failing to file the notice of completion within the statutory time when such disregard of the statute has resulted in misleading the lien claimant. That an estoppel will lie against an owner when he makes inconsistent claims as to the date of completion has been decided in the case of Hubbard v. Lee,10 Cal.App. 477 [102 P. 528], relied upon by the plaintiff. The oral representations of the owner in that case were of no greater force, in my opinion, than the solemn act of the owners in this case in *Page 360 
verifying and recording their notice of completion. As a practical matter the lien claimant should be permitted to rely on the filing of the notice of completion as the thing which starts running the thirty-day period, if the notice of completion is filed within the ninety-day period. He may gain his information from the records of the county recorder either by the publication of filings of notices of completion in the various trade and other journals, or by inspecting the records himself. (SeeHughes Mfg. etc. Co. v. Hathaway, 174 Cal. 44
[161 P. 1159].) If no notice of completion is filed within the ninety-day period he must, of course, place his claim of lien on record within that period in order to protect his rights, and no question of estoppel would arise by reason of the failure of the owner to file a notice of completion within that time.
Curtis, J., and Preston, J., concurred.